Citation Nr: 0412501	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  03-16 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a lung disorder to 
include tuberculosis and chronic obstructive pulmonary 
disease (COPD) claimed as due to herbicide exposure.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or on account of being 
housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

The Board notes that an aid and attendance form received in 
March 2002 suggests that the veteran's polyneuropathy is 
aggravated by his service-connected post-traumatic stress 
disorder.  To the extent that the physician's comment raises 
a claim for service connection for polyneuropathy, that claim 
is referred to the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part. 


REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003). 

In light of current Court precedent, VA's correspondence 
dated in March 2002 was not specific enough in providing 
notice relative to the particular claims on appeal to satisfy 
the notice requirements of the above referenced law.  In 
particular the letter fails to identify who specifically is 
responsible for securing the specific evidence still needed 
to substantiate the claims at issue.  Furthermore, the 
veteran was not asked to submit pertinent evidence in his 
possession that was not of record.

With regard to development, VA Medical Center (VAMC) records 
dated in August 1994 contained an assessment of PTSD with 
hyperventilation syndrome vs. previous chemical irritation.  
Additional VAMC records dated in May and August 2001 suggest 
the possibility of a psychological component to the veteran's 
dyspnea.  Based on these records, there arguably is some 
medical basis for linking the shortness of breath and PTSD.  
Hence, a VA examination is necessary to determine to what 
extent, if any, a relationship exists and its impact on the 
veteran's ability to care for himself.

The Board finds that the issue of aid and attendance must be 
deferred until all other raised or pending service connection 
claims are resolved.  The aid and attendance claim is 
inextricably intertwined with the resolution of the service 
connection issues and these outcomes could impact any 
decision regarding aid and attendance.  As such, they must be 
considered together, and a decision by the Board would at 
this point be premature.  See Henderson v. West, 12 Vet. 
App. 11, 20 (1998).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request that the 
veteran identify all VA and non-VA 
healthcare providers who have treated him 
for tuberculosis and/or COPD since 
service and ask him to sign the 
appropriate releases.  Thereafter, the RO 
should attempt to secure these records, 
and any pertinent records obtained should 
be associated with the claims file.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a written notation to that effect should 
be placed in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard. 

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
are fully complied with and satisfied, to 
include ordering any examinations deemed 
necessary.  See also 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); the Veterans Benefits Act of 
2003.  The veteran must be notified what 
specific evidence is still needed to 
substantiate each claim, what specific 
evidence VA will secure, and what 
specific evidence he must secure. 

3.  The RO should make arrangements for 
the veteran to undergo an appropriate VA 
examination.  The claims folder and a 
complete copy of the remand must be made 
available to the physician for review of 
the case.  The physician should provide 
an opinion whether it is at least as 
likely as not that PTSD aggravates any 
current lung disorder to include COPD.  
If so, to what extent does the disorder 
limit the veteran's ability to attend to 
his daily needs, to include the ability 
to feed, clothe, and bathe himself; 
attend to the wants of nature; and 
protect himself from the dangers inherent 
in his own environment.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claims. 

5.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

6.  Upon completion of the requested 
development above, the RO should again 
review the claim.  If additional evidence 
or information received triggers a need 
for further development, then such 
development should be undertaken.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




